 

Case 1:15-cr-00637-KAM Document 754-5 Filed 12/23/20 Page 1 of 1 PagelD #: 24599

   

=), LSCI Allenwood
INMATE BULLETIN

 

 

 

Modified Operations Update

December 7, 2020

Due to positive cases of COVID-19, the institution is on strict modified
operations. Inmate movement is restricted solely to the housing-units in
assigned cubicles. There is no compound movement, including work details. All
meals, pill line, sick-call, etc., will be conducted in the housing-units. Staff
access to housing-units is also limited. Phones, TRULINCS stations, and
showers will be made available throughout the week. Commissary & Laundry
will be evaluated and a notice regarding the spending limit and procedures will
be posted. Visitation is suspended until further notice. It should be noted, all
positive cases have been removed from general population and placed in
isolation.

Starting December 7, 2020, TRULINCS stations, Phones, and Showers will be
available during the previous unit schedule. This schedule must be followed
with no congregating in the units.

We remain committed to mitigating all risks associated with the COVID-19
pandemic. As such, please continue sanitation efforts throughout your living
quarters and wear your face covering when outside your assigned cubicle.
Continue to adhere to CDC guidelines, including social distancing of six feet,
frequent hand washing, coughing/sneezing into elbow or tissue, refrain from
touching your face, and report if you feel ill.

December 7, 2020 Ko Pbompoor)
Date Warden

 

 

 

 
